Citation Nr: 9933482	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from February 1969 to February 
1970.

By rating decision in August 1989, entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
denied.  In December 1997, the veteran filed a claim of 
entitlement to service connection for a psychiatric disorder.  
Specifically, the veteran requested service connection for 
depression that he indicated was first manifest during 
service.

This appeal arises from a March 1998 rating decision of the 
Huntington, West Virginia Regional Office (RO) which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
psychiatric disorder to include depression.  The veteran 
submitted a notice of disagreement in April 1998 and a 
statement of the case was issued in that same month.  

Following the administration of a VA psychiatric examination 
in July 1998, a supplemental statement of the case was issued 
in August 1998 in which it was determined that the VA 
examination report constituted new and material evidence.  
The veteran's claim was reopened and the issue of entitlement 
to service connection for a psychiatric disorder was denied 
on a de novo basis.  

As the August 1989 and March 1998 rating decisions involved 
claims for different disabilities, PTSD as opposed to 
depression, the veteran's current claim is properly construed 
as a de novo claim.  Although the RO initially handled this 
claim on a finality basis, the RO reopened and denied the 
veteran's claim on a de novo basis in August 1998.  The 
veteran received the supplemental statement of the case in 
August 1998 and he was afforded an opportunity submit 
evidence and argument regarding the denial of his claim on a 
de novo basis.  Thus, the RO's initial improper 
characterization of the veteran's claim constitutes no more 
than harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The veteran failed to appear for a June 1999 Travel Board 
hearing.  

FINDINGS OF FACT

1.  The veteran has not presented competent evidence to 
demonstrate that major depression, that was first manifest 
many years after separation from service, is related to 
disease or injury in service.

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

The service medical records show that the veteran was 
clinically evaluated as normal psychiatrically on the July 
1968 entrance examination.  Medical history included 
occasional night sweats with anxiety, nervous stomach, 
nervous trouble of any sort, nightmares and depression or 
excessive worry.  

An undated dental referral notation shows that the veteran 
had a nervous stomach and generalized nervousness.  

In December 1969, the veteran was seen in an emergency room.  
He wanted to talk to a doctor and he reported being 
despondent because he was unable to meet his financial 
obligations concerning the support of his wife who was 
pregnant, the support of his mother, and making payments on a 
home.  He reported having suicidal tendencies.  The 
impression was severe depression with suicidal thoughts.  

On the February 1970 separation examination, the veteran was 
clinically evaluated as normal psychiatrically.

In a December 1997 statement, the veteran indicated that his 
psychiatric problems began in late 1969 when he had to work 
daily with individuals who had been wounded in Vietnam.  

Received in February 1998 were records from Mental Health 
Clinic, Inc. dating from January 1988 to February 1998.  In 
January 1988, it was reported that the veteran had suffered 
second degree burns of both hands when he was lifting a cable 
in 1987.  Thereafter, he recognized that his personality had 
changed.  He was easily upset, had difficulty adjusting, and 
was irritable.  Reportedly, the veteran had not exhibited 
these traits prior to the accident.  The veteran had a 
personality problem since the accident that was noted by his 
family and by people at work.  The diagnosis was major 
depression.  The veteran was not psychotic at the present 
time but he had a tenuous adjustment.  Anxiety and depression 
levels were significant; a course of medications was started.

In January 1997, the veteran was noted as being somewhat 
disheveled.  He was anxious, uptight and depressed.  His 
overall adjustments were chronic.  Medications were 
continued.  In April 1997, a long term history of treatment 
for chronic major mental illness was reported dating back to 
1988.  In February 1998, it was noted that the veteran was on 
management therapy.  His condition was stable.  He had 
stabilized at home and in his interpersonal relationships.  

The veteran indicated in April 1998 that he had suffered from 
depression for many years.  He reported that he never had any 
problems with his nerves until he entered service.  

On VA psychiatric examination in July 1998, the veteran 
denied having any major problems before he went into the 
service.  The veteran's claims folder was reviewed.  He 
reported having been treated for depression in 1982 at Humana 
Hospital.  The veteran reported being treated for depression 
in service.  He stated that this was due to seeing the dead 
and wounded soldiers returning from Vietnam.  Following 
service, the veteran worked for 17 years in the coal mines.  
He had not been able to work since an industrial accident.  
The veteran reported having significant psychiatric problems 
since around 1982.  He had problems with depression 
subsequent to his injury and he would become easily upset and 
irritable.  The veteran was depressed with hopeless and 
helpless feelings.  He also had memory blackouts, nightmares 
and sweats.

On examination, the veteran was casually dressed in jeans.  
He walked into the interview room unassisted.  He was 
generally pleasant and cooperative.  Flow and content of 
conversation were appropriate.  The veteran was well oriented 
to time, place and person.  There was no evidence of active 
hallucination or delusion.  Attention and concentration were 
impaired.  Judgment was intact.  There was no evidence of 
looseness of association, flight of ideas or pressured 
speech.  There were no obsessive thoughts or compulsive 
actions.  The veteran denied having active suicidal or 
homicidal ideation.  The veteran was competent for VA 
purposes.  

The diagnosis was major affective illness, depression.  The 
examiner commented that the veteran suffered from recurrent 
major affective illness with a history of episodic excessive 
drinking.  The veteran claimed that he had been treated for 
depression during service, but no records were found to 
support this.  Unless he was treated for a major affective 
illness/depression during service, the examiner opined that 
he could not link the veteran's depression or justify his 
psychiatric problems as being service connected.  The veteran 
did have significant psychiatric impairment and he needed 
ongoing psychiatric treatment.  





II.  Analysis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and a psychosis becomes manifest 
to a degree of ten (10) percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

With regard to the claim of service connection for a 
psychiatric disorder, although the service medical records 
contain a treatment notation that shows that the veteran was 
depressed and he had suicidal thoughts, these records do not 
contain a diagnosis of a chronic psychiatric disability to 
include major affective illness/depression.  Major depression 
was first diagnosed in 1988, many years after separation from 
service. The veteran has not submitted any competent medical 
evidence to show that a current psychiatric disability is 
related to service or was manifest within the initial post 
service year.  The VA psychiatric examiner in July 1998 
opined that unless the veteran was treated for major 
affective illness in service (and the record does not show 
that the veteran received treatment in service for major 
affective illness), he could not link the veteran's 
depression or justify his psychiatric problems as being 
service connected.  There is no medical evidence or opinion 
to the contrary.

The only evidence that would support the veteran's claim is 
found in his statements; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) of presenting 
a well grounded claim of service connection for a psychiatric 
disorder.  



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a psychiatric disorder is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

